 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13877
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577
     Erin_Gettel@fd.org
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   United States of America,                           Case No. 2:20-cr-00175-RFB-VCF
11                  Plaintiff,                           First Stipulation to Continue Sentencing
12                                                       Hearing (ECF No. 40)
            v.
13   Christopher Hawk,
14                  Defendant.
15
16          The parties jointly request that this Court vacate the sentencing hearing currently
17   scheduled for August 3, 2021, and continue it for at least 45 days because:
18          1.      Defense counsel needs additional time to prepare for sentencing.
19          2.      The defendant is on bond and agrees to the continuance.
20          3.      The parties agree to the continuance.
21          DATED: June 22, 2021.
22
      Rene L. Valladares                             Christopher Chiou
23    Federal Public Defender                        Acting United States Attorney

24      /s/ Erin Gettel                                /s/ Supriya Prasad
      By_____________________________                By_____________________________
25
      Erin Gettel                                    Supriya Prasad
26    Assistant Federal Public Defender              Assistant United States Attorney
 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     United States of America,                            Case No. 2:20-cr-00175-RFB-VCF
 4
                    Plaintiff,                            Order Granting First Stipulation to
 5                                                        Continue Sentencing Hearing
            v.
 6
     Christopher Hawk,
 7
                    Defendant.
 8
 9
10          Based on the stipulation of counsel, the Court finds that good cause exists to continue
11   the sentencing hearing for at least 45 days.
12          IT IS THEREFORE ORDERED that the sentencing hearing set for August 3, 2021, at
13   11:00 a.m. is vacated and continued to __________________
                                              October 7, 2021  at ___:___
                                                                  11 00 __.m.
                                                                          a
14          DATED: June ____,
                         24 2021.
15
16
                                                    RICHARD F. BOULWARE, II
17                                                  United States District Judge
18
19
20
21
22
23
24
25
26
                                                      2
